UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM10-Q [Missing Graphic Reference] x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended August 31, 2011 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 (For the transition period from to ). Commission File Number: 000-54500 Plandel Resources, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2432 M. Dela Cruz Pasay City, Philippines, 1300 (Address of principal executive offices) (Zip code) (702) 973-1853 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) o Yes x No The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of October 10, 2011 was 30,000,000. I Table of Contents Page PARTI. Financial Information Item 1. Financial Statements Balance Sheets at August 31, 2011 (unaudited), and May 31, 2011 4 Unaudited Statements of Operations for the three-month periods ended August 31, 2011 and 2010, and the period from March 19, 2010 (inception) to August 31, 2011 5 Unaudited Statements of Cash Flows for the three-month periods ended August 31, 2011 and 2010, and the period from March 19, 2010 (inception) to August 31, 2011 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PARTII. Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 II FINANCIAL INFORMATION FINANCIAL STATEMENTS The accompanying balance sheets of Plandel Resources, Inc. (pre-exploration stage company) at August 31, 2011 and May 31, 2011, and the statements of operations and cash flows for the three months ended August 31, 2011 and 2010, and for the period from inception (March 19, 2010) to August 31, 2011, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended August 31, 2011 are not necessarily indicative of the results that can be expected for the year ending May 31, 2012. 3 PLANDEL RESOURCES, INC. (Pre-Exploration Stage Company) BALANCE SHEETS August 31 May 31 (Unaudited) (Audited) ASSETS Current Assets Cash $
